DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 03/18/2022 is acknowledged.
Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/18/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12-19, and 28-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation “the optical valves” has insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, the limitation “the optical receptacles” has insufficient antecedent basis for this limitation in the claim; and the limitation “the electromechanical device” has insufficient antecedent basis for this limitation in the claim. 
Regarding claim 13, the limitation “the electromechanical device” has insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, the phrase “without tools for detaching” is unclear what the applicant is referring to since the limitation “tools” is considered ambiguous terminology that does not define the metes and bounds of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-19 and 23-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoolcraft et al. (U.S. Patent No. 9,133,607). 
Examiner notes that the claims are interpreted with the broadest reasonable interpretation and given how the broad the claim language is currently written the prior art does anticipate the claims. 
Regarding claim 1, Schoolcraft et al. disclose an electronic faucet (Figs. 1-17), comprising: a spout assembly (110); a controller module cartridge (140); and an adapter (141); the spout assembly (110) is detachably connected (spout assembly encompasses the integral shank portion 122), to a spout-terminal (at 154) of the adapter (141), and the controller module cartridge (140) is detachably connected to a controller terminal (Fig. 6) of the adapter (141).
Regarding claim 2, Schoolcraft et al. disclose the electronic faucet (Figs. 1-17) wherein: as the controller module cartridge (140) engages the adapter (141), flow of water and optical signals are enabled (once the controller module and adapter are fully engaged the power is restored to the faucet to enable flow of water and the optical signals) between the spout assembly (110) and the controller module cartridge (140).
Regarding claim 3, Schoolcraft et al. disclose the electronic faucet (Figs. 1-17) wherein: as the controller module cartridge (140) disengages (once they are disengaged the valve is deenergized which will enable biasing member to close the valve as disclosed in Column 7 lines 64-66) the adapter (141), flow of water and optical signals (valve is closed with no power and optical signals are disconnected) are disabled between spout assembly (110) and the controller module cartridge (140).
Regarding claim 4, Schoolcraft et al. disclose the electronic faucet (Figs. 1-17) wherein: a valve operator controls a valve (142) to control flow of water during removal and installation (valve is closed until an operator energizes the valve) of the controller module cartridge (140).
Regarding claim 5, Schoolcraft et al. disclose the electronic faucet (Figs. 1-17) wherein: optical-valves (138 and 153) control flow of optical signals during removal and installation of the controller module cartridge (140).
Regarding claim 6, Schoolcraft et al. disclose the electronic faucet (Figs. 1-17) wherein: the optical valves (138 and 153) have a default closed position (no power when not coupled) and are moved to an open position (energized when coupled and fully installed) when the controller module cartridge (140) is installed and are closed (deenergized when not coupled) when the controller module cartridge (140) is removed.
Regarding claim 7, Schoolcraft et al. disclose the electronic faucet (Figs. 1-17) wherein: the optical valves (138 and 153) are positioned within optical receptacles (153) mounted on the controller module cartridge (140).
Regarding claim 8, Schoolcraft et al. disclose the electronic faucet (Figs. 1-17) wherein: as optical plugs (138) of a set of optical fibers are inserted within the optical receptacles (153), the optical plugs (138) push open (when coupled) the optical valves (138 and 153) to enable flow of optical signals from detector-end (at 118) of optical fibers to an electronic optical element (149).
Regarding claim 9, Schoolcraft et al. disclose the electronic faucet (Figs. 1-17) wherein: the controller module cartridge (140) includes: a housing (146) having a connecting end (143) for detachably connecting the controller module cartridge (140) to the adapter (141); the connecting end (143) is comprised of a main opening (158) through which a retainer of an electromechanical device (142) housed within controller module cartridge (140) extends; the main opening (158) of the housing (146) is partially surrounded by curved walls (Fig. 6); the curved walls (Fig. 6) include openings (Fig. 6) that function as guiding-slots to receive engagement pins (151) of the adapter (141).
Regarding claim 10, Schoolcraft et al. disclose the electronic faucet (Figs. 1-17) wherein: the controller module cartridge (140) further includes a security through-opening (Fig. 6) through which a security fastener (151) is passed to secure controller module cartridge (140) to the adapter (141).
Regarding claim 11, Schoolcraft et al. disclose the electronic faucet (Figs. 1-17) wherein: the controller module cartridge (140) further includes optical receptacles (153) that are positioned on an exterior (Fig. 6) of a housing (146) of the controller module cartridge (140), with the optical receptacles (153) oriented perpendicular (depending the oriented position but the electrical conduit is at least capable of being oriented perpendicular) to a main axis of the controller module cartridge (140).
Regarding claim 12, Schoolcraft et al. disclose the electronic faucet (Figs. 1-17) wherein: the controller module cartridge (140) interior includes a first compartment for housing an electronic controller module (149) linked with the optical receptacles (153); the electronic controller module (140) is connected to a set of batteries (145) housed within the interior of the controller module cartridge (140); the electronic controller module (140) is further connected to the electromechanical device (142).
Regarding claim 13, Schoolcraft et al. disclose the electronic faucet (Figs. 1-17) wherein: a housing (146) of the electromechanical device (142) is comprised of: an engagement end (143) having: a valve operator that actuates a main inlet valve (178) to control flow of water.
Regarding claim 14, Schoolcraft et al. disclose an electronic faucet (Figs. 1-17) comprising: a controller module cartridge (140) that is detachably connected to a spout assembly (110) by an adapter (141), without tools for detaching (capable of being installed and uninstalled manually).
Regarding claim 15, Schoolcraft et al. disclose the electronic faucet (Figs. 1-17) wherein: as the controller module cartridge (140) engages the adapter (141), flow of water and optical signals are enabled (once fully installed power energizes the valve and optical signals) between the spout assembly (110) and the controller module cartridge (140); and as the controller module cartridge (140) disengages the adapter (141), flow of water and optical signals are disabled (once disengaged the power is deenergized which closes solenoid 142) between spout assembly (110) and the controller module cartridge (140).
Regarding claim 16, Schoolcraft et al. disclose the electronic faucet (Figs. 1-17) wherein: a main inlet valve (178) within the adapter (141) closes as the controller module cartridge disengages (once disengaged power is deenergized which closes solenoid 142) the adapter (141); and the main inlet valve (178) within the adapter (141) opens (once fully engaged power is energized) as the controller module cartridge (140) engages the adapter (141).
Regarding claim 17, Schoolcraft et al. disclose the electronic faucet (Figs. 1-17) wherein: flow of water is controlled optically (130) via optical communications (138 and 153) between spout assembly (110) and controller module cartridge (140).
Regarding claim 18, Schoolcraft et al. disclose the electronic faucet (Figs. 1-17) wherein: the controller module cartridge (140) includes optical receptacles (153) communicatively associated with an electronic controller module circuitry (149) for control of flow of water when the controller module cartridge (140) is installed onto adapter (141).
Regarding claim 19, Schoolcraft et al. disclose the electronic faucet (Figs. 1-17) wherein: the adapter (141) includes optical plugs (138) communicatively associated with an electronic controller module circuitry (149) of the controller module cartridge (140) via optical receptacles (153) for control of flow of water when the controller module cartridge (140) is installed onto the adapter (141).
Regarding claim 23, Schoolcraft et al. disclose the electronic faucet (Figs. 1-17) comprising: a spout assembly (110); a controller module cartridge (140); and an adapter (141); wherein: as the controller module cartridge (141) engages the adapter (141), flow of water and optical signals are enabled (once engaged the power energizes the valve and optical signals) between the spout assembly (110) and the controller module cartridge (140) only when the controller module cartridge (140) is installed; wherein: as the controller module cartridge (140), disengages the adapter (141), flow of water and communication signals (once deenergized the valve biases close) are disabled between spout assembly (110) and the controller module cartridge (140).
Regarding claim 24, Schoolcraft et al. disclose the electronic faucet (Figs. 1-17) wherein: the spout assembly (110) is comprised of: a shell (112) that encases: an aerator housing (at 119) and an aerator (119); a set of plastic optical fibers (137), detecting-ends of which are secured with the aerator housing (Fig. 5A); and a hose (116) through which water passes an egress end of which is connected to aerator (119) though which water exits.
Regarding claim 25, Schoolcraft et al. disclose the electronic faucet (Figs. 1-17) wherein: the spout assembly (110) is comprised of: a shank end (122) that is connected to a spout-terminal (154) of the adapter (141).
Regarding claim 26, Schoolcraft et al. disclose the electronic faucet (Figs. 1-17) wherein: a spout-terminal end (Fig. 6) of a spout terminal (154) of the adapter (141) detachably press-interlocked-fits (Column 5 line 26-Column 6 line 8) within a shank end of a shank (122) of the spout assembly (110).
Regarding claim 27, Schoolcraft et al. disclose the electronic faucet (Figs. 1-17) wherein: the shank end (122) is comprised of: an inner surface that has a flat polygonal configuration (Column 5 line 26-Column 6 line 8), and an outer circumferential surface (Fig. 10) that is threaded (Column 5 line 26-Column 6 line 8).
Regarding claim 28, Schoolcraft et al. disclose the electronic faucet (Figs. 1-17) wherein: the spout terminal end (122) is comprised of: an outer surface (Fig. 10) that has a polygonal configuration (Column 5 line 26-Column 6 line 8) with tapered edges (Fig. 5B) to form chamfer polygonal sides to facilitate engagement of the spout-terminal (154) with an inner surface of a shank end (122).
Regarding claim 29, Schoolcraft et al. disclose the electronic faucet (Figs. 1-17) wherein: tapered edges (Fig. 5B) continue to press against inner surface of shank end (122) as a fastener (167) is tightened onto a threaded outer circumference surface of the shank end (122), pulling the spout terminal end (154) further into a tighter and deeper engagement with shank end (122).
Regarding claim 30, Schoolcraft et al. disclose the electronic faucet (Figs. 1-17) wherein: outer surface of spout terminal and inner surface of shank end interlock (Column 5 line 26-Column 6 line 8) due to polygonal configurations of outer and inner surfaces of respective spout terminal end (at 154) and shank end (122).
Regarding claim 31, Schoolcraft et al. disclose the electronic faucet (Figs. 1-17) wherein: the adapter (141) is comprised of: a bracket (143) for maintaining optical plugs (138) aligned with optical receptacle (153) of optical sensory unit (130) to enable removal and installation of controller module cartridge (140).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753